                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


Lucas Michael Baillargeon

    v.                                   Civil No. 17-cv-615-JL
                                         Opinion No. 2019 DNH 009
Nancy A. Berryhill, Acting
Commissioner, Social
Security Administration


                             O R D E R

    Lucas Baillargeon moves to reverse the decision of the

Acting Commissioner of the Social Security Administration

(“SSA”) to deny his applications for Social Security disability

insurance benefits, or DIB, under Title II of the Social

Security Act, 42 U.S.C. § 423, and for supplemental security

income, or SSI, under Title XVI, 42 U.S.C. § 1382.    The Acting

Commissioner, in turn, moves for an order affirming her

decision.   For the reasons that follow, this matter is remanded

to the Acting Commissioner for further proceedings.


I. Scope of Review

    The scope of judicial review of the Acting Commissioner’s

decision is as follows:

    The [district] court shall have power to enter, upon
    the pleadings and transcript of the record, a judgment
    affirming, modifying, or reversing the decision of the
    Commissioner of Social Security, with or without
    remanding the cause for a rehearing. The findings of
    the Commissioner of Social Security as to any fact, if


                                 1
    supported by substantial evidence, shall be conclusive
    . . . .

42 U.S.C. § 405(g) (setting out standard of review for decisions

on claims for DIB); see also 42 U.S.C. § 1383(c)(3) (applying

§ 405(g) to SSI decisions).    Substantial evidence, in turn, is

evidence that “a reasonable mind . . . could accept . . . as

adequate to support [a] conclusion.”     Purdy v. Berryhill, 887

F.3d 7, 13 (1st Cir. 2018) (quoting Rodriguez v. Sec’y of HHS,

647 F.2d 218, 222 (1st Cir. 1981)).    However, the court “must

uphold a denial of social security disability benefits unless

‘the [Acting Commissioner] has committed a legal or factual

error in evaluating a particular claim.’”    Manso-Pizarro v.

Sec’y of HHS, 76 F.3d 15, 16 (1st Cir. 1996) (per curiam)

(quoting Sullivan v. Hudson, 490 U.S. 877, 885 (1989)).


II. Background

    The parties have submitted a Joint Statement of Material

Facts.    That statement1 is part of the court’s record and is

summarized here, not repeated in full.

    Baillargeon applied for SSI and DIB in May of 2013,

claiming that he became disabled in September of 2012 due to




    1    Document no. 13.


                                  2
diabetes, weight, joint pain, neuropathy,2 knees, and a crushed

disc.      On the day on which he claims to have become disabled,

i.e., his alleged onset date (“AOD”), Baillargeon was 46 years

old.

       In June of 2012, approximately three months before his AOD,

Baillargeon’s primary-care physician, Dr. Brian Sponseller,

referred him to an occupational therapist, Lynn Chauvette, for a

Functional Capacity Evaluation.         According to Ms. Chauvette,

Baillargeon could perform each of the following activities

occasionally (i.e., up to one third of the day):         standing,

walking, sitting, lifting 10 pounds, carrying 10 pounds, pushing

10 pounds, pulling 10 pounds, climbing, stooping, reaching

forward, handling, working above his shoulders, pinching, and

writing.     Ms. Chauvette also opined that Baillargeon could never

crouch, crawl, or kneel.

       In an October 2012 letter, Dr. Sponseller wrote:          “I have

reviewed a functional capacity evaluation [by Ms. Chauvette] and

I concur with its findings concerning [Baillargeon’s] sitting,

standing and manipulative limitations.”         Administrative

Transcript (hereinafter “Tr.”) 566.




       Neuropathy is “[i]n contemporary usage, a disease
       2

involving the cranial nerves or the peripheral or autonomic
nervous system.” Stedman’s Medical Dictionary 1313 (28th ed.
2006).
                                    3
     In July of 2014, Dr. Sponseller completed a Medical Source

Statement of Ability to do Work-Related Activities (Physical).

In it, he opined that Baillargeon could frequently lift ten

pounds, stand and/or walk for at least two hours in an eight-

hour workday, and sit for about six hours in an eight-hour

workday.   He further opined that Baillargeon could occasionally

climb ramps/stairs/ladders/ropes/scaffolds, kneel, and crouch,

but could never balance, crawl, or stoop.   Finally, he opined

that Baillargeon had no manipulative, visual/communicative, or

environmental limitations.

     The SSA denied Baillargeon’s applications.   In November of

2014, he received a hearing before an Administrative Law Judge

(“ALJ”).   The ALJ ruled that Baillargeon was not disabled.

     In her decision, the ALJ determined that Baillargeon had

four severe impairments,3 but also found that none of them,

either alone or in combination with any other impairment(s), met

or medically equaled the severity of any of the impairments on

the SSA’s list of impairments that are per se disabling.      Next,

the ALJ assessed Baillargeon’s residual functional capacity

(“RFC”),4 and described it this way:


     3
      Those impairments are diabetes mellitus, obesity,
obstructive sleep apnea, and degenerative disc disease of the
lumbar spine.
     4 “[R]residual functional capacity ‘is the most [a claimant]
can still do despite [his or her] limitations.’” Purdy, 887
                                 4
     [T]he claimant has the residual functional capacity to
     perform sedentary work as defined in 20 CFR
     404.1567(a) and 416.967(a) except he could lift and
     carry ten pounds; stand or walk for two hours and sit
     for six hours in an eight-hour day; [could] never
     climb ladders, ropes, or scaffold[s] and [needed to]
     avoid balancing on narrowing or elevated surfaces;
     [needed to] avoid crawling or stooping; [could]
     occasionally climb ramps or stairs, kneel, or crouch;
     and [could] rarely stoop with rarely defined as less
     than five percent of the workday.

Tr. 159.   Based upon that RFC, the ALJ determined that

Baillargeon could not perform his past work, all of which was

performed at the medium exertional level.5    But, in reliance upon

the testimony of a vocational expert (“VE”), the ALJ determined

that Baillargeon retained the RFC to perform three sedentary

jobs.6

     The SSA’s Appeals Council (“AC”) vacated the ALJ’s decision

and remanded the matter for a new decision.    It did so because

the ALJ made two conflicting findings about the same postural

activity when she determined that claimant:    (1) could not stoop

at all; but (2) could stoop up to five percent of the workday.




F.3d at 10 n.2 (quoting 20 C.F.R. § 416.945(a)(1), a regulation
governing claims for SSI that is worded identically to 20 C.F.R.
§ 404.1545(a)(1), which governs claims for DIB) (brackets in the
original).

     5 “Medium work involves lifting no more than 50 pounds at a
time with frequent lifting or carrying of objects weighing up to
25 pounds.” 20 C.F.R. §§ 404.1567(c) & 416.967(c).

     6 “Sedentary work involves lifting no more than 10 pounds at
a time . . . .” 20 C.F.R. §§ 404.1567(a) & 416.967(a).
                                 5
In its remand order, the AC directed the ALJ to:   (1) “[o]btain

additional evidence concerning the claimant’s impairments in

order to complete the administrative record in accordance with

the regulatory standards regarding consultative examinations and

existing medical evidence (20 CFR 404.1512-1513 and 416.912-

913),” Tr. 175; (2) further consider claimant’s RFC “and provide

[a] rationale with specific references to evidence of record in

support of the assessed limitations,” id.; and (3) obtain

evidence from a VE, if necessary.

     On remand, claimant received a second hearing before the

same ALJ who had conducted his previous hearing and who had

issued the decision that resulted in the AC’s remand.   At that

hearing, the ALJ took testimony from Dr. John Kwock.7   Following

his review of claimant’s medical records, Dr. Kwock opined that

none of the impairments he considered met or medically equaled

the severity of any of the impairments on the SSA’s list of

impairments that are per se disabling.8   Then he assessed

claimant’s RFC and said, among other things:




     7 Of the three different spellings of this name that appear
in the record, this is the one that appears most frequently.

     8 Dr. Kwock considered “thoracolumbar scoliosis, . . .
lumbar spine degenerative disc and degenerative joint
disease to a fairly significant degree . . . bilateral hip
osteoarthritis to a mild, at most moderate degree [and]
morbid[] obes[ity].” Tr. 88.


                                6
     [H]e still remains capable of doing light work. That
     is to say that he can lift and carry up to ten pounds
     on a frequent basis, between 11 and 20 pounds on an
     occasional basis, and anything above 21 pounds on a
     never basis.

          . . . [H]e probably can still sit for four hours
     out of the eight . . . stand for four hours out of the
     eight, and . . . walk for four hours out of the eight.

Tr. 89-90.9    Subsequently, Dr. Kwock clarified his opinion on

claimant’s capacity for standing and walking.     He stated that he

was not opining that claimant “could stand for four hours out of

an eight-hour day plus walk four hours out of an eight-hour

day,” Tr. 105, but rather, that claimant was capable of a total

of four hours of standing and/or walking in an eight-hour day,

see id.

     After the ALJ heard from Dr. Kwock, she took testimony from

a VE.     First, she asked a hypothetical question that posited a

person the ALJ described this way:

     [T]he individual can occasionally lift and carry up to
     20 pounds and frequently lift and carry up to 10
     pounds. I want you to assume the individual could . .
     . stand and/or walk for up to four hours [in] an
     eight-hour day and sit for four hours out of an eight-
     hour day, all with normal breaks. I want you to
     assume that the individual would not be able to climb
     ladders, ropes, or scaffolds, would not be able to
     crouch or crawl. Other postural activities could be
     performed on an occasional basis.




     9 “Light work involves lifting no more than 20 pounds at a
time with frequent lifting or carrying of objects weighting up
to 10 pounds [and generally] requires a good bit of walking or
standing.” 20 C.F.R. §§ 404.1567(b) & 416.967(b).
                                   7
         The individual would have to avoid exposure to
    hazards, such as unprotected heights, dangerous moving
    machinery, and balancing on narrow surfaces, on wet or
    slippery surfaces, or uneven surfaces. The individual
    could drive while on the job on an occasional basis.

Tr. 111-12.

    According to the VE, the individual the ALJ described could

not do claimant’s past work as a delivery-truck driver,

concrete-mixing-truck driver, fuel-oil delivery driver, heavy-

equipment operator, dump-truck driver, or tractor-trailer truck

driver, but could perform his past work as a security guard.

The VE further testified that a person with the specified RFC

would be able to perform the light-duty jobs of gate guard,

merchandise marker, and cashier.        After indicating the number of

each of those jobs that exist in the national economy, the VE

further explained:   “I’m going to reduce the number of cashier’s

nationally by 50 percent to allow for that sit/stand option

based on work assignment; convenience store cashiers, for

example, may not be able to, but a retail clerk could certainly

use a stool.”   Tr. 112.10   The VE did not, however, adjust the

number of merchandise-marker jobs in the national economy to

account for a sit/stand option.        Moreover, the VE did not adjust




    10 While the VE referred to “that sit/stand option” as if it
had come up previously during the hearing, her remark appears to
be the first mention of such a limitation anywhere in the
record. No such limitation was included in the ALJ’s
hypothetical questions.
                                   8
either the number of cashier jobs or the number of merchandise-

marker jobs to account for the shortfall between claimant’s

capacities for walking/standing and sitting and the six hours of

walking/standing or sitting that are generally required to

perform light work.

    The ALJ asked a second question in which the hypothetical

individual was limited to uncomplicated tasks.   The VE testified

that the additional limitation would eliminate the security-

guard and gate-guard jobs, but would allow the individual to

perform the merchandise-marker and cashier jobs, along with the

job of storage-facility rental clerk.

    After the VE identified jobs that claimant could still

perform, the following exchange took place between the ALJ and

the VE:

         Q And since the hypothetical limited the
    standing and walking to four hours out of an eight-
    hour day, I’m assuming that that’s a deviation from
    the DOT [i.e., the Dictionary of Occupational
    Titles].11 Is that correct?




    11 “The DOT is published by the United States Department of
Labor, and the SSA regulations designate it as a source of
vocational evidence for use in making disability
determinations.” Regalado v. Colvin, No. 15–cv–299–PB, 2016 WL
4775525, at *4 n.7 (D.N.H. Sept. 14, 2016) (citing 20 C.F.R. §
404.1560(b)(2)). The DOT classifies merchandise-marker,
cashier, and storage-facility rental clerk as light-duty jobs,
and the SSA regulations state that most light work “requires a
good deal of walking or standing,” 20 C.F.R. §§ 404.1567(b) &
416.967(b), which the SSA defines as “approximately 6 hours of

                                9
           A   That’s correct.   DOT does not –

           Q   So upon what did you base your opinion?

          A – specify the sit/stand option or talk about
     it at all.

          Q Okay. So upon what did you base your opinion
     regarding that –

          A I am basing that on my professional experience
     and my analysis of these particular positions as well
     as professional literature.

Tr. 113.

     After claimant’s hearing, the ALJ issued a decision.      In

it, she determined that claimant had five severe impairments,12

but also found that none of them met or medically equaled the

severity of any of the impairments on the SSA’s list of

impairments that are per se disabling.     Then she assessed

claimant’s RFC, in the following way:

     [T]he claimant has the residual functional capacity to
     perform light work as defined in 20 CFR 404.1567(b)
     and 416.967(b) except he can stand and/or walk for
     four hours and sit for four hours total in an eight-
     hour workday with normal breaks; never climb ladders,
     ropes or scaffolds; never crouch or crawl;
     occasionally balance, stoop and kneel; must avoid
     exposure to hazards such as unprotected heights,
     dangerous moving machinery and balancing on narrow
     surfaces, wet/slippery surfaces or uneven surfaces;

an 8-hour workday,” Social Security Ruling 83-10, 1983 WL 31251,
at *6 (S.S.A. 1983).
     12Those impairments are “thoralumbar scoliosis/degenerative
changes of the lumbar spine; bilateral hip arthritis; obesity
status post bariatric surgery; diabetes mellitus and obstructive
sleep apnea.” Tr. 18.
                                  10
    could drive while on the job on an occasional basis
    and he is limited to uncomplicated tasks (defined as
    tasks that can typically be learned in thirty days or
    less). Due to symptoms, the claimant’s concentration,
    persistence, and pace would be diminished to the point
    that productivity would be reduced but would not be
    more than 10% below the norm.

Tr. 22.

    Based upon the testimony of the VE, the ALJ determined that

claimant could not perform his past work but retained the RFC to

perform the light-duty jobs of merchandise marker, cashier, and

storage-facility rental clerk.     Accordingly, she ruled that

claimant was not under a disability from September 15, 2012,

through November 2, 2016, which was the date of her decision.


III. Discussion

    A. The Legal Framework

    To be eligible for DIB, a person must:       (1) be insured for

that benefit; (2) not have reached retirement age; (3) have

filed an application; and (4) be under a disability.       42 U.S.C.

§ 423(a)(1)(A)-(D).   To be eligible for SSI, a person must be

aged, blind, or disabled, and must meet certain requirements

pertaining to income and assets.       42 U.S.C. § 1382(a).   The only

question in this case is whether the ALJ correctly determined

that Baillargeon was not under a disability from September 15,

2012, through November 2, 2016.




                                  11
    To decide whether a claimant is disabled for the purpose of

determining eligibility for either DIB or SSI, an ALJ is

required to employ a five-step sequential evaluation process.

See 20 C.F.R. §§ 404.1520 (DIB) & 416.920 (SSI).

    The steps are: 1) if the [claimant] is engaged in
    substantial gainful work activity, the application is
    denied; 2) if the [claimant] does not have, or has not
    had within the relevant time period, a severe
    impairment or combination of impairments, the
    application is denied; 3) if the impairment meets the
    conditions for one of the “listed” impairments in the
    Social Security regulations, then the application is
    granted; 4) if the [claimant’s] “residual functional
    capacity” is such that he or she can still perform
    past relevant work, then the application is denied; 5)
    if the [claimant], given his or her residual
    functional capacity, education, work experience, and
    age, is unable to do any other work, the application
    is granted.

Purdy, 887 F.3d at 10 (quoting Seavey v. Barnhart, 276 F.3d 1, 5

(1st Cir. 2001); citing 20 C.F.R. § 416.920).

    At the first four steps in the sequential evaluation

process, the claimant bears both the burden of production and

the burden of proof.   See Purdy, 887 F.3d at 9 (citing Freeman

v. Barnhart, 274 F.3d 606, 608 (1st Cir. 2001)); see also Bowen

v. Yuckert, 482 U.S. 137, 146 (1987).   He must prove he is

disabled by a preponderance of the evidence.    See Mandziej v.

Chater, 944 F. Supp. 121, 129 (D.N.H. 1996) (citing Paone v.

Schweiker, 530 F. Supp. 808, 810-11 (D. Mass. 1982)).    However,

    [o]nce the [claimant] has met his or her burden at
    Step 4 to show that he or she is unable to do past
    work due to the significant limitation, the [Acting]

                                12
    Commissioner then has the burden at Step 5 of coming
    forward with evidence of specific jobs in the national
    economy that the [claimant] can still perform. Arocho
    v. Sec’y of Health & Human Servs., 670 F.2d 374, 375
    (1st Cir. 1982).

Seavey, 276 F.3d at 5 (parallel citations omitted).

    Under some circumstances, “the [Acting] Commissioner can

meet her burden [at Step 5] through the use of a chart contained

in the Social Security regulations.”   Seavey, 276 F.3d at 5

(citing 20 C.F.R. § 416.969; 20 C.F.R. Pt. 404, Subpt. P, App.

2, tables 1-3 (2001); Heckler v. Campbell, 461 U.S. 458 (1983)).

But the Acting Commissioner cannot always meet her burden that

way, and it may be necessary for an ALJ to rely upon the

testimony of a vocational expert if, for example:     (1) “an

individual’s exertional RFC does not coincide with the

exertional criteria of any one of the [exertional] ranges, i.e.

sedentary, light, and medium, as defined in sections 404.1567

and 416.967 of the regulations,” Social Security Ruling (“SSR”)

83-12, 1983 WL 31253, at *1 (S.S.A. 1983); see also Gross v.

Colvin, 213 F. Supp. 3d 229, 234 (D. Mass. 2016) (citations

omitted); or (2) a claimant has both exertional and

nonexertional limitations, see Sherman v. Colvin, No. 16-cv-125-

LM, 2016 WL 7165890, at *4-5 (D.N.H. Dec. 8, 2016).

Furthermore, “[w]hen there is an apparent unresolved conflict

between VE . . . evidence and the DOT, the adjudicator must

elicit a reasonable explanation for the conflict before relying

                               13
on the VE . . . evidence to support a determination or decision

about whether [a] claimant is disabled.”   SSR 00-4p, 2000 WL

1898704, at *2 (S.S.A. Dec. 4, 2000).

    B.   Baillargeon’s Claims

    Baillargeon claims that the ALJ erred by:    (1) failing to

find that his diabetic peripheral neuropathy was a severe

impairment at Step 2; (2) relying upon Dr. Kwock’s testimony

when determining his RFC; (3) giving too little weight to Ms.

Chauvette’s opinion and Dr. Sponseller’s 2012 opinion when

determining his RFC; and (4) relying upon the testimony of the

VE at Step 5 of the sequential evaluation process.

Baillargeon’s fourth claim is meritorious, and dispositive.

    Baillargeon’s fourth claim bears this caption:    “The ALJ

erred by relying on vocational testimony given in response to a

question based on a flawed RFC assessment.”   Cl.’s Mot. to

Reverse (doc. no. 11) 14.   But after devoting a paragraph to

that argument, claimant shifts gears, and argues that the ALJ

also erred by relying upon the VE’s testimony that a person who

could walk/stand for only four hours a day was capable of

performing three different light-duty jobs.   The second portion

of Baillargeon’s fourth claim merits a remand.

    According to the SSA regulations that describe the

exertional requirements of jobs:



                                14
    Light work involves lifting no more than 20 pounds at
    a time with frequent lifting or carrying of objects
    weighing up to 10 pounds. Even though the weight
    lifted may be very little, a job is in this category
    when it requires a good deal of walking or standing,
    or when it involves sitting most of the time with some
    pushing and pulling of arm or leg controls.

20 C.F.R. §§ 404.1567(b) & 416.967(b) (emphasis added).

    As for what qualifies as “a good deal of walking or

standing,” the SSA has explained that “the full range of light

work requires standing or walking, off and on, for a total of

approximately 6 hours of an 8-hour workday.”   Trudnak v.

Berryhill, No. 17-cv-195-LM, 2018 WL 2058103, at *4 (D.N.H. May

3, 2018) (quoting SSR 83-10, 1983 WL 31251, at *6 (S.S.A.

1983)).   As for “sitting most of the time,” the court presumes

that the regulation is intended to track the sitting requirement

for sedentary work, which is defined as “work performed

primarily in a seated position,” SSR 83-10, 1983 WL 31251, at

*5, and which entails sitting for “approximately 6 hours of an

8-hour workday,” id.   While the regulation quoted above

describes light-duty jobs that involve a good deal of walking or

standing and a small amount of sitting, or that involve a good

deal of sitting and a small amount of walking or standing, it

does not, on its face, describe light work as involving a 50/50

mix of walking/standing and sitting.   Thus, it seems beyond

dispute that an inability to walk/stand for more than four hours

coupled with an inability to sit for more than four hours would

                                15
affect a person’s capacity to perform the full range of light

work.

    In her hypothetical question to the VE, the ALJ posited an

individual who could walk/stand for only four hours a day and

who could sit for only four hours a day.    The VE testified that

such a person could perform three light-duty jobs.    The ALJ

identified a potential problem with the VE’s testimony that a

person who could walk/stand for only four hours was capable of

light work.   She described that testimony as “a deviation from

the DOT,” Tr. 113, and to her credit, she asked the VE about it,

see SSR 00-4p, 2000 WL 1898704, at *4 (explaining that “[w]hen a

VE . . . provides evidence about the requirements of a job or

occupation, the adjudicator has an affirmative responsibility to

ask about any possible conflict between that VE . . . evidence

and information provided in the DOT”).     As the court has noted,

the VE responded to the ALJ’s inquiry by referring to a

sit/stand option, and her own professional experience.

    The VE’s invocation of a sit/stand option to mitigate

claimant’s inability to walk/stand for more than four hours a

day is unavailing.   With regard to the effect of a sit/stand

option, the SSA has explained that “[i]n some disability claims,

the medical facts lead to an assessment of RFC which is

compatible with the performance of either sedentary or light

work except that the person must alternate periods of sitting

                                16
and standing.”   SSR 83-12, 1983 WL 31253, at *4 (emphasis

added).   In those cases, where “an individual is not

functionally capable of doing either the prolonged sitting

contemplated in the definition of sedentary work (and for the

relatively few light jobs which are preformed primarily in a

seated position) or the prolonged standing or walking

contemplated for most light work,” id. (emphasis added), a VE

can identify jobs in the national economy that allow for a

sit/stand option, and that can be performed by a person who

cannot walk/stand or sit for long uninterrupted periods of time.

But, as discussed in SSR 83-12, the sit/stand option comes into

play only when a person is capable of either the six hours of

walking/standing or the six hours of sitting that are required

to perform one or the other of the two kinds of light-duty jobs

that are described in 20 C.F.R. §§ 404.1567(b) and 416.967(b).

In other words, the function of the sit/stand option is to

spread the required six hours of walking/standing over more than

six hours, not to:   (1) allow less than six hours of

walking/standing to satisfy the six-hour requirement; or (2)

decrease the six-hours of walking/standing that is required for

most light-duty jobs.

    Here, claimant’s RFC allows for only four hours of

walking/standing and four hours of sitting.   There is nothing in

SSR 83-12 to suggest that a sit/stand option may be used to make

                                17
up for either of those functional deficits, and 20 C.F.R. §§

404.1567(b) and 416.967(b) do not describe a category of light

work that can be performed by a person who cannot walk/stand for

more than four hours and who cannot sit for more than four

hours.   Thus, neither the VE’s invocation of a sit/stand option

nor the AJL’s adoption of the VE’s testimony establishes that

claimant is capable of the walking/standing requirements of most

light-duty jobs or the sitting requirements of those light-duty

jobs that are primarily performed in a seated position.

    That said, an inability to walk/stand for six hours does

not necessarily preclude a person from having the RFC to perform

light work, as Judge McAuliffe recognized in the case on which

the Acting Commissioner relies, Putnam v. Astrue, No. 10-cv-371-

SM, 2011 WL 3320518 (D.N.H. Aug. 1, 2011).     The problem for the

Acting Commissioner is that what happened in Putnam is not what

happened here.

    In Putnam, the “claimant assert[ed] that the ALJ’s

determination that he could stand and walk for up to one hour

each day, but only in increments of 15 minutes, [was]

inconsistent with the conclusion that [he] could perform light

work.”   2011 WL 3320518, at *4.    Judge McAuliffe explained that

the inconsistency the claimant identified was of no moment, for

the following reasons:



                                   18
     [T]he vocational expert . . . explained that,
     notwithstanding their characterization as involving
     “light” work, the jobs she identified actually
     involved only a small amount of walking and standing.
     And, she explained the inconsistency between her
     testimony and the job descriptions set forth in the
     DOT as being “based on [her] knowledge of the way the
     jobs are performed, from working with individuals with
     varied work backgrounds, and from doing job placement
     with individuals.” Additionally, when pressed by
     claimant’s counsel about the job of “storage facility
     rental clerk,” the vocational expert explained that
     she had conducted a job analysis and, therefore,
     understood that (at least in some situations) the job
     requires less than two hours of standing and walking
     per day. No more was necessary, and the ALJ was
     entitled to rely upon the VE’s expertise in concluding
     that claimant was capable of performing the specified
     jobs.

Id. at *5 (citing SSR 00-4p, 2000 WL 1898704, at *2; Barker v.

Astrue, Civ. No. 09-437-P-S, 2010 WL 2680532, at *4 (D. Me. June

29, 2010)) (citations to the record omitted).

     Here, by contrast, the VE said nothing about the amount of

walking/standing or the amount of sitting that was necessary to

perform any of the jobs she said claimant could do.13   Thus, she

offered no explanation, much less the reasonable explanation

required by SSR 00-4p, for how any of those jobs could be

performed by a person who did not have the RFC to do either the

six hours of walking/standing required for most light work, or

the six hours of sitting required for the light-duty jobs that




     13The only specific evidence she offered concerning those
jobs was that about half of the cashier jobs in the national
economy allowed for a sit/stand option.
                                19
are performed in a seated position.   Beyond that, while the ALJ

in this case gave claimant an RFC that permits no more than four

hours of sitting per day, the claimant in Putnam could sit for

at least six hours per day with no particular limitation.       See

Jt. Statement of Material Facts at 3, 4, 5, 8, Putnam v. Astrue,

No. 10-cv-371-SM (D.N.H. Mar. 16, 2011), ECF No. 11.    Thus, the

claimant in Putnam, unlike claimant in this case, had the

exertional RFC to do those light-duty jobs that are performed

mostly while sitting down.   In short, Putnam provides no basis

for affirming the ALJ’s step-five determination in this case.

    Rather, this case appears to have more in common with Beede

v. Colvin, which resulted in a remand because the ALJ failed to

“‘elicit a reasonable explanation for [a] conflict [between the

VE’s testimony and the DOT] before relying on the [VE’s]

evidence to support’ his determination that Beede was [not]

disabled,” No. 16-cv-010-JL, 2017 WL 414059, at *4 (D.N.H. Jan.

31, 2017) (quoting SSR 00-4p, 2000 WL 1898704, at *2).     In

Beede, the ALJ determined that the claimant had the RFC to

perform light work, except that he could “stand and walk up to

1-hour per work day [and was] unlimited with respect to sitting

but require[d] the ability to alternate position periodically as

needed 30 minutes at a time.”   Id. at *2.14   In response to a


    14 Like the claimant in Putnam, but unlike claimant in this
case, the claimant in Beede retained the RFC to meet the sitting
                                20
hypothetical question incorporating the foregoing RFC, the VE

testified that “three [light-duty] jobs met those requirements:

price marker, furniture rental consultant, and laundry

classifier.”   Id. at *4 (footnote omitted).

      The ALJ in Beede recognized an inconsistency between the

VE’s testimony and the information in the DOT and attempted to

resolve it by asking:    “Now, these are all light jobs as well.

And we’re looking at primarily a seated-type position.    And

these jobs would tolerate that mix of sitting and standing?”

2017 WL 414059, at *4.   The decision continues:

      The vocational expert testified that “the Dictionary
      of Occupational Titles does not categorize the
      sit/stand option” that the ALJ included in Beede’s
      RFC, but that “[t]he jobs provided today as examples
      do provide a sit/stand option for the individual as in
      the hypothetical.” She drew this conclusion from her
      “experience in working with employers, human resource
      representatives, corporation[s], when writing job
      analyses, when observing individuals in the work
      place, also asking questions for research and labor
      market surveys.”

Id.   That was not a reasonable explanation for the conflict

between the VE’s evidence and the information in the DOT:

      Though the vocational expert outlined her experience,
      she offered no explanation for how or why (1) jobs
      listed as “light work” would be “primarily a seated-
      type position,” or (2) these jobs in particular “would
      tolerate [the] mix of sitting and standing” described
      in the RFC. Absent such evidence, the ALJ has not
      satisfied his obligation to “elicit a reasonable
      explanation for the conflict before relying on the


requirement imposed by light-duty jobs that are performed
primarily in a seated position.
                                 21
    [vocational expert] evidence to support” his
    determination that Beede was disabled.

Id. (citing SSR 00-4p, 2000 WL 1898704, at *2; Colby v.

Barnhart, No. Civ.03-189-PB, 2004 WL 1683142, at *6 (D.N.H. July

27, 2004)).

    Here, the VE responded to the ALJ’s question about a

conflict between her testimony and the DOT by mentioning her

“professional experience and [her] analysis of these particular

positions as well as professional literature.”    Tr. 113.   But

she offered no explanation for how or why the three light-duty

jobs she said claimant could do could be performed by a person

who lacked the capacity to walk/stand for six hours per day and

who lacked the capacity to sit for more than four hours per day.

Thus, as in Beede, the ALJ in this case erred by determining, at

Step 5, that claimant was not disabled because he was capable of

performing the jobs identified by the VE.     Thus, Beede counsels

in favor of a remand in this case.

    Further support for a decision to remand this matter may be

found in Judge Talwani’s decision in Gross.    In that case, the

ALJ found that the claimant had “the residual functional

capacity to perform light work as defined in 20 C.F.R. §

404.1567(b) except he can stand or walk for no more than 2 hours

in total over the course of an 8-hour workday.”    Gross, 213 F.




                               22
Supp. 3d at 231 (quoting the record).   Judge Talwani described

the questioning of the VE this way:

    The ALJ asked Dr. Lasky to identify “light jobs” that
    one would be able to perform given the additional
    restrictions assigned to Gross, most notably the
    restriction that he may only stand or walk for two
    hours in an eight hour work day. Dr. Lasky identified
    three such jobs: an inspector, a photocopy machine
    operator, and a mail clerk. During examination from
    Gross’ attorney, Dr. Lasky stated that “there would be
    variability” as to the number of employers who would
    offer these positions to candidates who are limited to
    only two hours of standing a day. Dr. Lasky also
    testified that it would not be uncommon for these
    types of positions to have additional
    responsibilities, beyond their job description.

Id. at 232 (citations to the record omitted).   Based upon the

VE’s testimony, the ALJ in Gross determined, at Step 5, that

there were jobs in the national economy that the claimant could

perform.   See id.

    After characterizing the claimant as a person with

“exertional limits that fall between two ranges of work [i.e.,

light and sedentary],” Gross, 213 F. Supp. 3d at 233, Judge

Talwani turned to SSR 83-12 for guidance.   See id.   In response

to the claimant’s argument that an RFC that limited him to no

more than two hours a day of walking/standing required a finding

that he was limited to sedentary work, see id. at 234, Judge

Talwani disagreed, pointing out:

    [T]he Social Security regulations do not require
    claimants to be able to perform the full range of work
    within one category. It is in these situations that
    SSR 83-12 advises the ALJ [to] use a vocational expert

                               23
    to determine the impact the reduced exertional
    capacity has on the occupational base.

Id. (citations omitted).   While acknowledging the possibility

that a person with the capacity to walk/stand for only two hours

a day could be capable of performing some light-duty work, Judge

Talwani rejected the ALJ’s reliance upon the VE’s testimony in

the case before her, on grounds that the VE was not sufficiently

clear about the “methodology he used to account for the reduced

exertional capacity of Gross.”   Id.    Here, the ALJ asked fewer

questions of the VE than the ALJ asked in Gross, and the VE in

this case offered less explanation than the VE provided in

Gross.   In Gross “the lack of clarity as to the methodology used

[by the VE] to account for Gross’ exertional limitations [was]

grounds for remand, [because] the court [was] unable to conclude

that the ALJ’s findings were supported by substantial evidence.”

Id. at 235.   A similar result is warranted here.

    At Step 5, the Acting Commissioner bears the burden of

identifying jobs that a claimant can still perform when he lacks

the RFC to perform his past work.     See Seavey, 276 F.3d at 5.

In this case, the Acting Commissioner has not produced adequate

testimony from a VE that explains how any of the three light-

duty jobs she identified can be performed by a person who cannot

walk/stand for more than four hours in an eight-hour day and who




                                 24
cannot sit for more than four hours in an eight-hour day.

Accordingly, a remand is required.


IV. Conclusion

      For the reasons detailed above, the Acting Commissioner’s

motion for an order affirming her decision15 is denied, and

Baillargeon’s motion to reverse that decision16 is granted to the

extent that this matter is remanded to the Acting Commissioner,

pursuant to sentence four of 42 U.S.C. § 405(g), for further

proceedings consistent with this order.       The clerk of the court

shall enter judgment in favor of Baillargeon and close the case.


      SO ORDERED.


                                        ____________________________
                                        Joseph N. Laplante
                                        United States District Judge

Dated:     January 15, 2018

cc:   Alexandra M. Jackson, Esq.
      Karen B. Fitzmaurice, Esq.
      Penelope E. Gronbeck, Esq.
      Robert J. Rabuck, AUSA




      15   Doc. no. 12.

      16   Doc. no. 11.

                                   25
